Citation Nr: 1453814	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 percent for the Veteran's aortic valve replacement residuals.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's paroxysmal atrial fibrillation.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1977 to January 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Newark, New Jersey, Regional Office (RO) which recharacterized the Veteran's service-connected heart disorder as aortic valve replacement residuals with paroxysmal atrial fibrillation and denied a disability evaluation in excess of 60 percent for that disability.  In January 2010, the RO recharacterized the Veteran's service-connected heart disorder as aortic valve replacement residuals evaluated as 60 percent disabling and paroxysmal atrial fibrillation evaluated as 10 percent disabling and denied a TDIU.  In August 2012, the Board remanded the Veteran's appeal to the RO for additional action.  

In August 2013, the Board denied an evaluation in excess of 60 percent for the Veteran's aortic valve replacement residuals; an evaluation in excess of 10 percent for his paroxysmal atrial fibrillation; and a TDIU.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2014, the Court granted the Parties' Joint Motion for Remand; vacated the August 2013 Board decision; and remanded the Veteran's appeal to the Board for additional action consistent with the Joint Motion for Remand.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Parties' Joint Motion for Remand directs that additional action should be undertaken to request all relevant clinical documentation pertaining to treatment of the Veteran's service-connected heart disabilities, including that provided at Valley Hospital, Ridgewood, New Jersey, for incorporation into the record.  

An October 2014 VA psychiatric evaluation states that the Veteran received ongoing VA treatment.  VA clinical documentation dated after April 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected post-operative heart disabilities after October 2006, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Valley Hospital, Ridgewood, New Jersey, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2014.  
3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

